Title: From Thomas Jefferson to Edmund Pendleton, 29 January 1799
From: Jefferson, Thomas
To: Pendleton, Edmund


          
            Dear Sir
            Philadelphia Jan. 29. 99.
          
          Your patriarchal address to your county is running through all the republican papers, and has a very great effect on the people. it is short, simple and presents things in a view they readily comprehend. the character & circumstances too of the writer leave them without doubts of his motives. if like the patriarch of old you had but one blessing to give us, I should have wished it directed to a particular object. but I hope you have one for this also. you know what a wicked use has been made of the French negociation: and particularly of the XYZ dish cooked up by Marshall, where the swindlers are made to appear as the French government. art and industry combined have certainly wrought out of this business a wonderful effect on the people. yet they have been astonished more than they have understood it, and now that Gerry’s correspondence comes out, clearing the French government of that turpitude & shewing them ‘sincere in their dispositions for peace, not wishing us to break the British treaty, and willing to arrange a liberal one with us’ the people will be disposed to suspect they have been duped. but these communications are too voluminous for them, and beyond their reach. a recapitulation is now wanting of the whole story, stating every thing according to what we may now suppose to have been the truth, short, simple & levelled to every capacity. nobody in America can do it so well as yourself, in the same character of the father of your county or any form you like better, and so concise as, omitting nothing material, may yet be printed in hand bills of which we could print & disperse 10, or 20,000 copies under letter covers through all the US. by the members of Congress when they return home. if the understanding of the people could be rallied to the truth on this subject, by exposing the dupery practised on them there are so many other things about to bear on them favorably for the resurrection of their republican spirit, that a reduction of the administration to constitutional principles cannot fail to be the effect. these are the Alien & Sedition laws, the vexations of the stamp act, the disgusting particularities of the direct tax, the additional army without an enemy & recruiting officers lounging at every court house, a navy of 50. ships, 5. millions to be raised to build it on the usurious interest of 8. per cent, the perseverance in war on our part, when the French government shew such an anxious desire to keep at peace with us, taxes of 10. millions now paid by 4. millions of people and yet a necessity in a year or two of raising 5. millions more for annual expence. these things will immediately be bearing on the public mind, and if it remain not still blinded by a supposed necessity for the purposes of  maintaining our independance & defending our country, they will set things to rights. I hope you will undertake this statement. if any body else had possessed your happy talent for this kind of recapitulation, I would have been the last to disturb you with the application; but it will really be rendering our country a service greater than it is in the power of any other individual to render. to save you the trouble of hunting up the several documents from which this statement is to be taken I have collected them here compleatly and inclose them to you.
          Logan’s bill is passed. on this subject it is hardly necessary for me to declare to you on every thing sacred, that the part they ascribed to me was entirely a calumny. Logan called on me 4. or 5. days before his departure & asked & recieved a certificate (in my private capacity) of his citizenship & circumstances of life, merely as a protection should he be molested in the present turbulent state of Europe. I have given such to an hundred others, & they have been much more frequently asked & obtained by tories than whigs. I did not write a scrip of a pen by him to any person. from long acquaintance he knew my wishes for peace & my political sentiments generally, but he recieved no particular declaration of them then, nor one word of authority to speak in my name, or any body’s name on that or any other subject. it was an enterprize founded in the enthusiasm of his own character. he went on his own ground & made his own way. his object was virtuous, and the effect meritorious. accept my sincere prayers for long & happy years to you still and my affectionate salutations & Adieu.
          
            Th: Jefferson
          
        